     Case 2:19-cv-01064-GMN-BNW Document 35 Filed 10/29/20 Page 1 of 2



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                                        DISTRICT OF NEVADA

 6
                                                       ***
 7
     KEVIN D. WELCH,                                       Case No. 2:19-cv-01064-GMN-BNW
 8
                                          Plaintiff,       ORDER RE-SETTING INMATE EARLY
 9                                                         MEDIATION
                    v.
10
     MICHAEL MINEV, et al.,
11
                                    Defendant(s).
12

13          The Court previously issued an order establishing the requirements for the inmate early
14   mediation in this case. ECF No. 34. That order continues to govern the inmate early mediation
15   except as MODIFIED as follows:
16      •   Due to unforeseen scheduling circumstances, the inmate early mediation will now
17          commence at 8:30 a.m. on Friday, January 22, 2021;
18      •   Mediation statements must be submitted by Friday, January 8, 2021;
19      •   If Plaintiff is incarcerated at a facility utilizing e-filing, Plaintiff shall request the law
20          librarian scan his or her mediation brief, along with any exhibits, and email it to
21          InmateMediationBrief@nvd.uscourts.gov. If Plaintiff is at a facility not utilizing e-filing,
22          he or she shall mail the mediation brief in an envelope clearly marked “Confidential,
23          Contains Mediation Statement” to: Office of the Clerk, Attn: Sharon Hardin, Inmate
24          Mediation Department, 333 Las Vegas Boulevard, South, Las Vegas, Nevada 89101.
25          The mediation brief must be received by the court no later than 4:00 p.m., on
26          Friday, January 8, 2021;
27      •   Defendants’ counsel must scan the defense’s mediation brief, along with any exhibits, and
28          email it directly to the mediator no later than 4:00 p.m. on Friday, January 8, 2021;
     Case 2:19-cv-01064-GMN-BNW Document 35 Filed 10/29/20 Page 2 of 2




 1      •   Defendants’ counsel must coordinate with the mediator for a direct submission of their
 2          mediation statement;

 3      •   Defendants’ counsel must email Sharon Hardin at Sharon_Hardin@nvd.uscourts.gov to

 4          provide the email addresses for each of the participants who will be appearing at the

 5          mediation for the defense no later than 4:00 p.m. on Friday; January 8, 2021;

 6      •   At a future date, Ms. Hardin will provide instructions for the defense to join the mediation

 7          by video; and

 8      •   Defendants’ counsel must make the necessary arrangements for Plaintiff to appear by

 9          video conference and must coordinate with Ms. Hardin thereon.

10          IT IS SO ORDERED.

11          DATED October 29, 2020.

12
                                                  ______________________________________
13
                                                  BRENDA N. WEKSLER
14                                                UNITED STATES MAGISTRATE JUDGE

15

16

17
18

19

20

21

22

23

24

25
26

27                                                   2
28
